—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment as a clerk for an insurance company following her unauthorized absence from work. Claimant had previously been warned that her poor attendance was jeopardizing her job. Upon review of the record, we conclude that there is substantial evidence in the *865record to support the Unemployment Insurance Appeal Board’s ruling that claimant lost her employment under disqualifying circumstances. “It is well settled that unauthorized absences from work can constitute misconduct warranting disqualification from receiving unemployment insurance benefits” (Matter of Jensen [Sweeney], 238 AD2d 645 [citations omitted]; see, Matter of Luciano [Sweeney], 243 AD2d 797). Claimant’s exculpatory explanations merely presented a credibility issue for the Board to resolve (see, Matter of Foster [Sweeney], 244 AD2d 628).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.